Citation Nr: 1425156	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-02 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.  

2.  Entitlement to service connection for alopecia areata, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for eczema.

4.  Entitlement to service connection for an upper respiratory disability, to include sinusitis and allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to January 1988; June 1988 to October 1988; December 1990 to July 1991;, October 2001 to May 2002, and from February 2003 to September 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In June 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A copy of the transcript is of record.  

In January 2011, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The Board has reviewed the Veteran's Virtual VA file and notes that an April 2014 Appellant's Brief from the Veteran's representative has been associated with the electronic file.  This document has also been associated with the Veteran's claims file. 

The issues of entitlement to service connection for alopecia areata, to include as due to an undiagnosed illness; eczema; and an upper respiratory disability, to include sinusitis and allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Sleep impairment is a symptom of the Veteran's service-connected posttraumatic stress disorder (PTSD).  

2.  The Veteran has not been diagnosed with a separate and distinct sleep disorder that manifested during or as a result of active military service.  


CONCLUSION OF LAW

The Veteran does not have a sleep disorder separate and distinct from the service-connected PTSD that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

VA's Duty to Notify and Assist

VA has complied with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the RO to the Veteran dated in August 2006.  The letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims and increased rating claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The August 2006 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  




With respect to the timing of VCAA notice, the United States Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In this case, the August 2006 letter was sent to the Veteran before the initial adjudication of his claim.  The duty to notify has been met.  

The duty to assist provisions of the VCAA has also been met.  The claims file contains service treatment records (STRs), VA outpatient treatment records, and private treatment records.  The claims file was reviewed by the examiner, and the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As noted above, the Veteran testified at a hearing before the Board in June 2010.  Under 38 C.F.R. § 3.103(c)(2) (2013), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer has two distinct duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496 (finding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining to the claimant that these issues were material to substantiating the claim).  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.  



The Court observed that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c).  See id. at 498.  Citing Sanders, 556 U.S. at 407, 410, the Court noted in this regard that the rule of prejudicial error requires a case-by-case determination as to whether the error in question was harmless.  Id.  Thus, in Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the "clarity and completeness of the hearing record was intact" and the purpose of section 3.103(c)(2) fulfilled because the record reflected that these issues were developed by VA, including the provision of a VA examination, and there was no indication that the appellant had any additional information to submit.  

The outstanding issue is whether the Veteran's claimed sleep disorder is a symptom of the Veteran's service-connected posttraumatic stress disorder (PTSD) or a separate disability related to service.  Although the hearing officer did not explicitly identify this issue for the Veteran, the Veteran had an opportunity to describe his symptoms.  Moreover, any deficiencies in the hearing under section 3.103(c)(2) were not prejudicial.  Specifically, VA has otherwise developed the claim, including obtaining records on the Veteran's behalf and providing a VA examination which addresses the outstanding issue in this case, as discussed above with regard to VA's duty to assist under the VCAA.  Furthermore, the Veteran did not raise any new issues pertaining to his claim at the hearings, and there is no indication of any outstanding evidence that may have been overlooked.  See id. at 499.  

Thus, given the development undertaken by VA with respect to this claim, and in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact" and the purpose of section 3.103(c)(2) to develop the record has been fulfilled.  Id. at 498-99.  Accordingly, the Veteran's right to a Board hearing has been satisfied and no prejudicial error exists with regard to the hearing officer's duties under section 3.103(c)(2).  See id.; see also Sanders, 556 U.S. at 407, 410.  




The AMC substantially complied with the Board's January 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The AMC secured additional private treatment records and afforded the Veteran a VA examination for the claimed disability.  The AMC has substantially complied with the Board's instructions.  In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2013).

The Merits of the Service Connection Claim

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran contends that he is entitled to service connection for a sleep disorder.  The preponderance of the evidence of record demonstrates that the Veteran's impaired sleep is merely a symptom of his service-connected posttraumatic stress disorder (PTSD) and not a separate and distinct disability.  

At the June 2010 Board hearing, the Veteran testified as to the symptoms associated with his service-connected PTSD.  He reported nightmares and difficulty falling or staying asleep.  See the Board hearing transcript, p. 17.  

In October 2006, the Veteran was afforded a VA psychiatric examination.  He reported nightmares and problems sleeping.  After eliciting a history from the Veteran and conducting mental status testing, the VA examiner diagnosed the Veteran with chronic PTSD and depressive disorder not otherwise specified.  The examiner reported that symptoms relevant to PTSD include nightmares and sleep disturbances.  Similarly, at a February 2011 VA psychiatric examination, the Veteran again reported nightmares and difficulties with sleeping as his symptoms associated with the service-connected PTSD.  The post service treatment records, the October 2006 VA examination report, and the February 2011 VA examination report contain no medical evidence of a currently diagnosed sleep disorder.  




The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a sleep disorder.  The Veteran's impaired sleep, including his nightmares and his difficulty falling and staying asleep, are symptoms of his PTSD and already considered as part of his disability rating for PTSD.  To assign a separate rating based on this symptomatology would amount to nothing more than pyramiding.  

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  Although it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Here, the Veteran's sleep difficulties are already considered as a symptom of his PTSD in his psychiatric evaluation and in the consideration of the assigned disability rating.  As such, to rate a sleep disorder separately would be duplicative and overlapping with the symptomatology of the PTSD.  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a sleep disorder must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

Service connection for a sleep disorder is denied.  




REMAND

The VA medical examinations of February and March 2011 are not sufficient for appellate review under the law and the Veteran has notified VA of the existence of additional relevant evidence. The claims are therefore REMANDED for the following actions:. 

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for private treatment records from Dr. Paul J. Conomos, M.D. in Phoenix, Arizona dated from October 2012 for the Veteran's claimed upper respiratory disability, to include sinusitis and allergic rhinitis.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  

2.  After obtaining any additional records, return the claims file to the examiners whom conducted the February 2011 and March 2011 VA examinations.  If the February 2011and/or March 2011 examiners are available, both may conduct a records review and respond to the questions below.  If the February 2011 and March 2011 examiners otherwise find it necessary, they should conduct further examination of the Veteran to respond to the questions below.  If the examiner(s) is/are not available, schedule the Veteran for VA respiratory and skin examinations, to be conducted by a qualified examiner.  The following considerations will govern the examination: 

a.  The claims file MUST be made available to and thoroughly reviewed by the examiner in connection with the examination, and the examiner must acknowledge such receipt and review in any report generated as a result of the examination.  

b.  The examiner must review the Veteran's statements, as well as service treatment records in conjunction with the examination.  Any special diagnostic studies deemed necessary must be performed.  

c.  The examiner must ensure that he or she has a full in-service and post-service history pertaining to the onset, symptoms, and treatment of his upper respiratory disability, alopecia areata, and eczema. 

d.  With respect to the review of the claims file, the Board calls the examiner's attention to the following:

* In September 1987, service treatment records note a visit to sick call with complaints of cold symptoms.  The Veteran was diagnosed with sinusitis and prescribed ampicillin for treatment.

* The Veteran visited sick call in January 2002, requesting a refill on Nasonex.  It was noted that he had a history of chronic nasal congestion and was assessed with nasal congestion at the visit.  

* On an April 2003 Health History Questions/Interval History, the Veteran reported having allergies and received treatment in the past for his sinuses.  

* Service treatment records reflect no complaints, treatment, or diagnoses for alopecia areata and eczema.  

* After discharge from service, post service treatment records reflect diagnoses for sinusitis, chronic rhinitis, allergic rhinitis, alopecia areata, eczema, and dermatitis.  

e.  After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide an opinion as to whether AS TO THIS VETERAN, AND NOT THE GENERAL POPULATION, the claimed disability, i.e., alopecia areata, eczema, and an upper respiratory disability,  began during active service or is related to any incident in service.  

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.   

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


